                                 Case 2:20-cv-02033-KJM-JDP Document 13 Filed 02/05/21 Page 1 of 3


                            1 Joseph E. Addiego III (CA SBN 169522)
                              Frederick A. Haist (CA SBN 211322)
                            2 DAVIS WRIGHT TREMAINE LLP
                              505 Montgomery Street, Suite 800
                            3 San Francisco, California 94111
                              Telephone: (415) 276-6500
                            4 Facsimile: (415) 276-6599
                              Email:      joeaddiego@dwt.com
                            5             frederickhaist@dwt.com
                            6 Attorneys for JPMorgan Chase Bank, N.A.
                            7
                            8                    IN THE UNITED STATES DISTRICT COURT
                            9                       EASTERN DISTRICT OF CALIFORNIA
                            10
                                 Mary Valdez,                            Case No. 2:20-cv-02033-KJM-JDP
DAVIS WRIGHT TREMAINE LLP




                            11
                                            Plaintiff,                   FOURTH STIPULATION
                            12                                           BETWEEN JPMORGAN CHASE
                                      v.                                 BANK, N.A. AND MARY VALDEZ
                            13                                           TO EXTEND CHASE’S TIME TO
                                 J.P.Morgan Chase Bank, N.A.,            RESPOND TO THE COMPLAINT
                            14                                           AND ORDER
                                            Defendant.
                            15                                           NEW RESPONSE DATE: March 19,
                                                                         2021
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                 Case 2:20-cv-02033-KJM-JDP Document 13 Filed 02/05/21 Page 2 of 3


                             1         Plaintiff Mary Valdez filed this action on October 12, 2020. Ms. Valdez
                             2 served Defendant JPMorgan Chase Bank, N.A. on October 13, 2020, making
                             3 Chase’s response originally due on November 3, 2020. Based upon the allegations
                             4 in the Complaint, Chase requested and Ms. Valdez initially granted Chase until
                             5 December 1, 2020 to investigate the claims, evaluate early settlement, and
                             6 determine its response to the Complaint, and granted another extension to January
                             7 11, 2021 and again to February 12, 2021.
                             8         The parties have discussed settlement and believe that they are close to
                             9 reaching a resolution that would eliminate the need for further filings and Court
                            10 proceedings if Chase has additional time to respond to the Complaint.
DAVIS WRIGHT TREMAINE LLP




                            11         The parties stipulate under Local Rule 144, with the Court’s approval, that
                            12 Chase’s time to respond to the Complaint is extended 35 days to March 19, 2021.
                            13 This is the fourth extension Ms. Valdez has granted to Chase. The extension will
                            14 not affect any other date in the case, assuming the Court grants the parties’
                            15 stipulated request to continue the current February 25, 2021 Status Conference and
                            16 all related Rule 16 and 26 deadlines. That stipulation will be filed concurrently
                            17 with the instant stipulation. In any event, the parties can conduct the Rule 26
                            18 conference and draft and file the Status Report even if the court does not grant the
                            19 other stipulation and even if Chase has not answered.
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                 Case 2:20-cv-02033-KJM-JDP Document 13 Filed 02/05/21 Page 3 of 3


                            1          IT IS SO STIPULATED.
                            2    DATED: February 5, 2021                   Respectfully submitted,
                            3                                              DAVIS WRIGHT TREMAINE LLP

                            4                                              By: /s/ Joseph E. Addiego III
                            5                                                  Joseph E. Addiego III
                                                                               Frederick A. Haist
                            6                                              Attorneys for JPMorgan Chase Bank,
                            7                                              N.A.

                            8    DATED: February 5, 2021                   MARTIN & BONTRAGER, APC
                            9
                                                                           By: /s/ G. Thomas Martin, III
                            10                                                 G. Thomas Martin, III
DAVIS WRIGHT TREMAINE LLP




                                                                               Nicholas J. Bontrager
                            11
                                                                           Attorneys for Mary Valdez
                            12
                            13                                       ORDER
                            14
                            15         Defendant’s time to respond to the Complaint is extended 35 days to
                            16   March 19, 2021. This order resolves ECF No. 11.
                            17         IT IS SO ORDERED.
                            18   DATED: February 5, 2021
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
